t c memo united_states tax_court james r ciciora petitioner v commissioner of internal revenue respondent docket no filed date james r ciciora pro_se j craig young for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year respondent by an amendment to answer to amended petition seeks an increased deficiency totaling dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the income petitioner earned during is subject_to federal income_taxation and whether the deficiency determined in the statutory_notice_of_deficiency may be increased petitioner resided in fayetteville north carolina on the date the petition was filed in this case for taxable_year petitioner submitted to the internal_revenue_service a form 1040a u s individual_income_tax_return on this form petitioner entered zeroes on the lines provided for the amounts of income deductions and taxes due but he claimed an overpayment of dollar_figure from withholding on certain wages he earned attached to this form were four forms w-2 wage and tax statement reflecting total taxable wages of dollar_figure there also was attached one form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc this form reflected a taxable_distribution of dollar_figure none of this income was reflected on the face of the form 1040a respondent asserts that petitioner also received--in addition to the amounts reflected on the attachments to the form 1040a--wage income of dollar_figure and self-employment_income totaling dollar_figure taking into account each of these items of income respondent calculates petitioner’s total_tax liability as follows wage and pension income dollar_figure self-employment_income big_number standard_deduction big_number personal_exemption deduction big_number self-employment_income tax deduction taxable_income big_number income_tax big_number self-employment_income tax total_tax liability big_number petitioner admits that he received all of the income underlying this calculation in petitioner’s pleadings and at trial petitioner makes numerous assertions based upon frivolous arguments which do little more than recite law which is irrelevant taken completely out of context or otherwise misapplied we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir furthermore petitioner’s arguments are essentially political in nature this court is not the proper place for these arguments the function of this court is to accurately and justly apply the laws as they were written by congress after reviewing respondent’s calculation of petitioner’s tax_liability detailed above we conclude that this calculation has been made in accordance with the provisions of the internal_revenue_code and that the amounts of income_tax and self- employment income_tax are the correct amounts imposed by sec_1 and sec_1401 respectively on this income respondent seeks to increase the deficiency above which was determined in the notice_of_deficiency respondent bears the burden_of_proof with respect to an increased deficiency rule a however due to petitioner’s admissions concerning his receipt of the income there are no factual issues remaining with respect to which respondent must meet this burden respondent explains the increased deficiency as follows prior to the issuance of the notice_of_deficiency respondent assessed taxes of dollar_figure against petitioner for this assessment was made in the form of an assessment due to a mathematical_or_clerical_error under the authority of sec_6213 the amount of the assessment was based upon the amounts of income shown on the forms w-2 and form 1099-r attached to petitioner’s form 1040a after this assessment respondent issued petitioner the notice_of_deficiency underlying this case with respect to the additional income which had not been reflected in the initial assessment the total of the amounts of the initial assessment dollar_figure and the deficiency in the notice dollar_figure is dollar_figure the total deficiency now sought by respondent is dollar_figure the discrepancy results from respondent’s erroneous classification of dollar_figure of income as self-employment_income in the notice_of_deficiency this error which reduces the deficiency reflected in the notice from dollar_figure to dollar_figure has been corrected in the final calculation detailed above respondent now asserts that the initial dollar_figure assessment should be abated and seeks to have the amounts of income reflected in the initial assessment included in the redetermination of petitioner’s deficiency this court is a court of limited jurisdiction in that this court possesses only the adjudicatory powers that congress has conferred upon it 85_tc_527 as is relevant to the present case the adjudicatory power of this court encompasses the redetermination of deficiencies determined in statutory notices of deficiency sec_6214 a deficiency is defined generally as follows sec_6211 in general --for purposes of this title the term deficiency means the amount by which the tax imposed exceeds -- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency the amount of a deficiency is determined without regard to the amount of taxes withheld on a taxpayer’s income sec_6211 b however the amount of withheld taxes and any other_payments made by a taxpayer are taken into account in the court’s determination of any overpayment under sec_6512 a deficiency of income_tax generally must be assessed pursuant to the deficiency procedures prescribed under sec_6211 through however where a mathematical_or_clerical_error appears on a return upon proper notification to the taxpayer the amount of tax due which results from such an error may be assessed summarily sec_6213 the normal deficiency procedures must be followed for an assessment of this amount where a taxpayer requests an abatement of the assessment within the prescribed period of time sec_6213 generally where an amount is assessed as being due to a mathematical_or_clerical_error under sec_6213 such amount is subtracted from a taxpayer’s correct total_tax liability in the calculation of the amount of a deficiency under sec_6211 sec_6211 45_tc_448 nevertheless where an amount has been assessed under sec_6213 but is abated after the taxpayer petitions this court with respect to a deficiency for the same taxable_year this court may redetermine a deficiency which includes the amount of the abated assessment burford v commissioner tcmemo_1984_466 affd without published opinion 813_f2d_400 4th cir this court’s jurisdiction to redetermine a deficiency entails a redetermination of the correct amount of the deficiency as of the date a decision is entered by the court the entire deficiency need not have existed at the time the notice_of_deficiency was mailed id thus a computation under rule will be necessary in this case to calculate the correct amount of the remaining deficiency with respect to petitioner’s overall tax_liability of dollar_figure taking into account any abatement by respondent if an abatement has not been made by respondent with respect to the prior assessment of dollar_figure however the amount of the deficiency cannot exceed petitioner’s total_tax liability less the amount of this assessment sec_6211 heasley v commissioner supra to reflect the foregoing decision will be entered under rule
